Citation Nr: 1816961	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  16-40 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

 
THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel



INTRODUCTION

The Veteran served active duty in the U.S. Marine Corps from April 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for sleep apnea, to include as secondary to PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed February 2009 rating decision denied service connection for sleep apnea.

2.  Evidence associated with the claims file since the February 2009 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim of entitlement to service connection for sleep apnea.


CONCLUSIONS OF LAW

1.  The February 2009 rating decision that denied entitlement to service connection for sleep apnea is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302(b), 20.1103 (2017).

2.  New and material evidence has been received since the February 2009 rating decision, and the claim for service connection for sleep apnea is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In the present case, the Veteran filed a claim to reopen his claim for service connection for sleep apnea after the denial of the claim in the February 2009 rating decision.  The RO, by a decision entered March 2016, denied the claim.  The March 2016 decision stated that the Veteran's additional evidence was cumulative or redundant of the evidence of record.  In a subsequent March 2016 rating decision, the RO reopened the claim due to the evidence submitted subsequent to the March 2016 rating decision.

The Board finds that the Veteran submitted new and material evidence consisting of a diagnosis of sleep apnea and symptomatology of posttraumatic stress disorder (PTSD) that includes severe sleep impairment subsequent to the February 2009 rating decision.  Prior to the February 2009 rating decision, there was no diagnosis of sleep apnea.  However, subsequent to the rating decision, the Veteran provided private medical evidence and VA medical evidence of his sleep apnea and symptomatology of PTSD that shows severe sleep impairment.  See February 2016 VAMC Record; see also October 2016 Private Medical Record.  Moreover, the Veteran now contends that his sleep apnea was caused by or aggravated by his severe PTSD.  The medical records and the Veteran's new assertions were not before the adjudicators when the Veteran's claim was denied in February 2009, they are not cumulative or redundant, and relate to an unestablished fact necessary to substantiate the claim for service connection for sleep apnea, to include as secondary to PTSD.  See 38 C.F.R. § 3.156(a).  Accordingly, the claim is reopened.


ORDER

The previously denied claim of entitlement to service connection for sleep apnea is reopened.


REMAND

The record reflects that the Veteran has a current diagnosis of sleep apnea.  The Veteran has asserted that he had difficulty breathing and interruption in breathing since his service in Vietnam.  He claims that he was unaware that sleep apnea was related to military service and therefore did not seek treatment.  He explained that his wife would often wake him up at night because he would stop breathing.  

The Veteran also contends that his service-connected PTSD has aggravated his sleep apnea.  Medical records indicate that his PTSD has caused severe sleep impairment.  The Veteran was given a VA examination that diagnosed him with obstructive sleep apnea, however no medical opinion linking his sleep apnea to service or his service-connected PTSD was rendered.  Therefore, on remand a medical opinion must be obtained to determine the etiology of the Veteran's obstructive sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any updated relevant VA or adequately identified private treatment records relevant to the matter on appeal and associate same with the claims file.

2.  Thereafter, obtain an opinion from a qualified clinician as to the nature and etiology of the Veteran's sleep apnea.  The claims file must be reviewed by the clinician.  If the reviewing clinician determines that physical examination of the Veteran is necessary to render the requested opinions, such should be accomplished. 

The reviewing clinician should provide opinions on the following: 

a.) Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's sleep apnea had its onset in service or is otherwise related to service? 

b.) Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's sleep apnea was caused by his service-connected PTSD?

c.) Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's sleep apnea was aggravated beyond the natural progression of the condition by his service-connected PTSD? 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may result in clarification being requested).

3.  Finally, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and allow him the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


